Title: From Alexander Hamilton to Major General Benjamin Lincoln, 4 June 1777
From: Hamilton, Alexander
To: Lincoln, Benjamin



Head Quarters Camp at Middle Brook [New Jersey] June 4th. 1777

As the enemy appear from different Quarters to be in motion it is necessary that the army be in readiness to march, it is therefore ordered that the tents be immediately struck—the baggage and camp equipage loaded—the horses to the Waggons and all the men at their respective incampments paraded and ready to march at a moments warning.

Alexand Hamilton A D C
 